19-2624
     Ye v. Garland
                                                                            BIA
                                                                      Poczter, IJ
                                                                   A208 921 347
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of August, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            RAYMOND J. LOHIER, JR.,
 9            MICHAEL H. PARK,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   JIN HUI YE,
15            Petitioner,
16
17                   v.                                  19-2624
18                                                       NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Gary J. Yerman, Esq., New York,
25                                   NY.
26
 1   FOR RESPONDENT:                 Joseph H. Hunt, Assistant
 2                                   Attorney General; Melissa Neiman
 3                                   Kelting, Assistant Director;
 4                                   Christopher Buchanan, Trial
 5                                   Attorney, Office of Immigration
 6                                   Litigation, United States
 7                                   Department of Justice, Washington,
 8                                   DC.
 9
10        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

11   AND DECREED that this petition for review of a decision of

12   the Board of Immigration Appeals (“BIA”) is DENIED.

13        Petitioner Jin Hui Ye, a native and citizen of the

14   People’s Republic of China, seeks review of an August 1, 2019

15   decision of the BIA affirming a January 16, 2018 decision of

16   an   Immigration   Judge   (“IJ”)       denying    his   application   for

17   asylum,   withholding      of   removal,     and     relief   under    the

18   Convention Against Torture (“CAT”).               In re Jin Hui Ye, No.

19   A208 921 347 (B.I.A. Aug. 1, 2019), aff’g No. A208 921 347

20   (Immig. Ct. N.Y.C. Jan. 16, 2018).            We assume the parties’

21   familiarity with the underlying facts and procedural history.

22        We have reviewed both the IJ’s and the BIA’s decisions.

23   See Wala v. Mukasey, 511 F.3d 102, 105 (2d Cir. 2007).                 The

24   applicable standards of review are well established.                   See

25   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

26   67, 76 (2d Cir. 2018).

27        “Considering the totality of the circumstances, and all

                                         2
 1   relevant factors, a trier of fact may base a credibility

 2   determination on the demeanor, candor, or responsiveness of

 3   the applicant . . . , the consistency between the applicant’s

 4   . . . written and oral statements . . . , the internal

 5   consistency of each such statement, [and] the consistency of

 6   such statements with other evidence of record . . . without

 7   regard to whether an inconsistency, inaccuracy, or falsehood

 8   goes to the heart of the applicant’s claim, or any other

 9   relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).          “We defer

10   . . . to an IJ’s credibility determination unless, from the

11   totality of the circumstances, it is plain that no reasonable

12   fact-finder could make such an adverse credibility ruling.”

13   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

14   accord Hong Fei Gao, 891 F.3d at 76.           Substantial evidence

15   supports the agency’s determination that Ye was not credible

16   as   to   his   claim   that   police   detained   and   beat    him   for

17   practicing Christianity in an unregistered church in China.

18        The agency reasonably relied on Ye’s unresponsive and

19   scripted demeanor.        On direct examination, Ye’s attorney

20   frequently had to ask repetitive or leading questions to

21   elicit responsive answers about Ye’s Christian practice.

22   This supports the IJ’s demeanor finding, which we afford


                                         3
 1   particular deference.          See Majidi v. Gonzales, 430 F.3d 77,

 2   81 n.1 (2d Cir. 2005).

 3         The   agency     also    reasonably      relied   on   inconsistent

 4   statements about who introduced Ye to Christianity and paid

 5   a fine for his release.         See Likai Gao v. Barr, 968 F.3d 137,

 6   145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency might

 7   preclude an alien from showing that an IJ was compelled to

 8   find him credible. Multiple inconsistencies would so preclude

 9   even more forcefully.”).         First, Ye’s application identified

10   one   coworker   who    invited     him   to   attend   church,    but   he

11   testified about two.          The IJ was not required to credit Ye’s

12   explanation that he was in a fight with the second because Ye

13   submitted an affidavit from that second individual.                      See

14   Majidi, 430 F.3d at 80 (“A petitioner must do more than offer

15   a plausible explanation for his inconsistent statements to

16   secure relief; he must demonstrate that a reasonable fact-

17   finder would be compelled to credit his testimony.” (internal

18   quotation marks omitted)).           Second, Ye testified that his

19   brother paid the fine to secure his release from jail; but

20   his brother’s affidavit stated that Ye paid the fine.               Ye had

21   no explanation for this inconsistency.             The lack of reliable

22   corroboration further undermined Ye’s credibility.                See Y.C.


                                          4
 1   v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We generally

 2   defer to the agency’s evaluation of the weight to be afforded

 3   an     applicant’s      documentary        evidence.”);      Biao    Yang    v.

 4   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

 5   failure to corroborate his or her testimony may bear on

 6   credibility, because the absence of corroboration in general

 7   makes an applicant unable to rehabilitate testimony that has

 8   already been called into question.”).

 9          Given these inconsistencies and the demeanor finding,

10   substantial      evidence      supports       the    adverse    credibility

11   determination, which is dispositive of asylum, withholding of

12   removal, and CAT relief because all three claims are based on

13   the    same   factual      predicate   of    Ye’s    alleged   beating      and

14   detention for attending an unregistered church.                 See Paul v.

15   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

16          Nevertheless, the IJ assumed in the alternative that Ye

17   was seeking relief based on a well-founded fear of future

18   persecution on account of his practice of Christianity in the

19   United States.          The IJ reasonably rejected such a claim

20   because Ye did not provide evidence that Chinese authorities

21   were    aware   of,   or    were   likely     to    become   aware   of,    his

22   Christian practice in the United States.                See Hongsheng Leng


                                            5
 1   v. Mukasey, 528 F.3d 135, 138 (2d Cir. 2008).          And the IJ

 2   reasonably rejected a claim of a pattern or practice of

 3   persecution of Christians because Ye’s supporting evidence—a

 4   State   Department   report   and   six   news   articles—did   not

 5   establish heightened restrictions for Christians in his home

 6   province.   See Santoso v. Holder, 580 F.3d 110, 112 & n.1 (2d

 7   Cir. 2009); Jian Hui Shao v. Mukasey, 546 F.3d 138, 149–50,

 8   169–70 (2d Cir. 2008).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe,
14                                 Clerk of Court
15




                                     6